Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
Response to Amendment
The Amendment filed July 23, 2021 has been entered. Claims 12-13, 15-19 and 21-30 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, 18-19, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al (US 2015/0328936).
Regarding claims 12, 27-28, Colby discloses that, as illustrated in Figs. 2, 3, 5 and 9, a pneumatic vehicle tire comprising: a tread profile (Fig. 2, items 12 and 14) with a first profile band and a second profile band (Fig. 5, items 17a, 17b and 24); the first profile band and the second profile band being separated from one another by a circumferential channel (Fig. 3, item 16long); 
the circumferential channel being delimited inwardly in a radial direction R (see label R in attached annotated Figure I) by a channel base (Fig. 2, item 17b) and being further delimited by a first channel wall (Fig. 2, item 17a (left side)) on a first side (left side) of the channel base and a second channel wall (Fig. 2, item 17a (right side)) on a second side (right side) of the channel base; 
the first profile band being delimited outward in the radial direction R by a first radially outer surface (see label of first radially outer surface in attached annotated Figure I); the second profile band being delimited outward in the radial direction R by a second radially outer surface (see label of second radially outer surface in attached annotated Figure I);
the first and second radially outer surfaces forming road contact surfaces (as shown in Fig. 3);
the first profile band being delimited in an axial direction A (see label A in attached annotated Figure I) toward the circumferential channel by a first flank (Fig. 2, item 17a (left side)); the second profile band being delimited in the axial direction A (see label A in attached annotated Figure I) toward the circumferential channel by a second flank (Fig. 2, item 17a (right side));
the first flank extending in the radial direction R from the channel base to the first radially outer surface and forming the first channel wall (Fig. 2, item 17a (left side));
the second flank extending in the radial direction R from the channel base to the second radially outer surface and forming the second channel wall (Fig. 2, item 17a (right side));
a plurality of first rubber blocks (Fig. 5, item 24 (left side)) formed in the circumferential channel base (Fig. 5, item 17b) and arranged one behind the other in the circumferential direction U (see label U in attached annotated Figure I);
a plurality of second rubber blocks (Fig. 5, item 24 (right side)) formed in the circumferential channel base and arranged one behind the other in the circumferential direction U;
the first rubber blocks being attached in the first flank of the first profile band (as shown in Fig. 5);
the second rubber blocks being attached in the second flank of the second profile band (as shown in Fig. 5);
the tread profile having a profile depth PT (Fig. 9, item (T-T18)) measured in the circumferential channel;
the first rubber blocks (item 24 on left side) and the second rubber blocks (item 24 on right side) being formed with a height h (Fig. 9, item T24), measured outward in the radial direction R from the channel base, wherein the height h is equal to or less than the profile depth PT (in such instances, in particular embodiments, strengthening members 24 have a thickness T24 of 4 mm or less, which is below the groove depth (PT) that commonly remains when a tire is removed from service ([0028], lines 20-24));
the first rubber blocks and the second rubber blocks being arranged one behind the other in an alternating sequence in the circumferential direction U (as shown in Fig. 5);
wherein each of the first rubber blocks extends in the axial direction A as far as a position in an axial extent region of two of said second rubber blocks arranged one behind the other and ends with a spacing to the second flank of the second profile band (as shown in Fig. 5); and,
wherein  each of the second rubber blocks extends in the axial direction A as far as a position in an axial extent region of two of said first rubber blocks arranged one behind the other and ends with a spacing to the first flank of the first profile band (as shown in Fig. 5).
Colby discloses that, in the pneumatic vehicle tire, the first rubber blocks are delimited outward in the radial direction R by a first planar surface (see label of first planar surface in attached annotated Figure II) and in the direction of the circumferential channel by first block flanks which extend in the radial direction R from the channel base to the first planar surface; and,
	the second rubber blocks are delimited outward in the radial direction R by a second planar surface (see label of second planar surface in attached annotated Figure II) and in the direction of the circumferential channel by second block flanks which extend in the radial direction R from the channel base to the second planar surface.
   Colby discloses that, as illustrated in Fig. 9, in the pneumatic tire, the pneumatic vehicle tire defines a tire axis; 
the first planar surface has, in section planes that include the tire axis, a rectilinear intersection contour which, enclosing an angle of inclination α with the axial direction A of a certain degree, slopes downward in the radial direction R from the first flank toward the second flank; and,
the second planar surface has, in section planes that include the tire axis, a rectilinear intersection contour which, enclosing an angle of inclination α with the axial direction A of a certain degree, slopes downward in the radial direction R from the second flank toward the first flank.
However, Colby does not disclose that the angle of inclination α with the axial direction A of 0 degree < α<45 degree for both the first and second rectilinear intersection contour. As illustrated in Fig. 9, the angle of inclination α is majorly determined by the height T24 of the strengthening members 24. Thus, the angle of inclination α of the first and second rectilinear intersection contours is a results effective variable. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the angle of inclination α with the axial direction A of 0 degree < α<45 degree for both the first and second rectilinear intersection contours) as a result of routine optimization of the result effective variable of the tread deformation in an effort to provide additional strength and/or reduce or eliminate cracking especially occurred in the groove of the tire.
However, Colby does not disclose that the angle of inclination α with the axial direction A of 5 degrees. As illustrated in Fig. 9, the angle of inclination α is majorly determined by the height T24 of the strengthening members 24. Based on the routine optimization, it would have been obvious for one of ordinary skill in the art to arrive the claimed range of inclination α with the axial direction A of 0 degree < α<45 degree. It includes the angle of inclination α with the axial direction A of 5 degrees (related to claims 27 and 28). 
However, Colby does not explicitly disclose that the height h is (1/8) PT <=h<=(1/3) PT. Colby discloses that, accordingly, while the strengthening members may be configured to operate as wear bars, stone ejectors, and/or noise suppressors, strengthening members may or may not operate as such and may be arranged within a groove in addition to other wear bars, stone ejectors, and/or noise suppressors separately provided for their intended purpose ([0028], lines 1-6 from bottom). Thus, Colby considers the height of the strengthening members 24 as a result effective variable. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the height of the strengthening members 24 is (1/8) PT <=h<=(1/3) PT) as a result of routine optimization of the result effective variable of the tread deformation in an effort to provide additional strength and/or reduce or eliminate cracking especially occurred in the groove of the tire.

    PNG
    media_image1.png
    399
    641
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 3 in the teachings of Colby)


    PNG
    media_image2.png
    319
    490
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 9 in the teachings of Colby)
	Regarding claim 13, Colby discloses that, in the pneumatic tire, the first flank has a first radially outer extent portion (see label of first radially outer extent outer portion in attached annotated Figure I) extending between the first radially outer surface and the first rubber blocks attached to the first flank;
	the second flank has a second radially outer extent portion (the opposite side of the first radially outer extent portion in attached annotated Figure I) between the second radially outer surface and the second rubber blocks attached to the second flank; and,
	the first flank and the second flank, at least along a radial extent in corresponding ones of the first radially outer extent portion and the second radially outer extent portion, are formed so as to extend rectilinearly in the circumferential direction (as shown in Fig. 3).
	Regarding claim 15, Colby discloses that, as illustrated in Fig. 8, in the pneumatic tire, the first block flanks and the first planar surface define a first intersection contour (see label of first intersection contour in attached annotated Figure III);
	the second block flanks and the second planar surface define a second intersection contour (see label of second intersection contour in attached annotated Figure III);
	the first intersection contour and the second intersection contour are each formed with a polygonal profile (as shown in Fig. 8);
	the first intersection contour has, on a side directed in the axial direction A away from the first flank of the first profile band, a first rectilinear portion (see label of first rectilinear portion in attached annotated Figure III) extending in the circumferential direction U of the tire; and,    
	the second intersection contour has, on a side directed in the axial direction A away from the second flank of the second profile band, a second rectilinear portion (see label of second rectilinear portion in attached annotated Figure III) extending in the circumferential direction U of the tire.

    PNG
    media_image3.png
    372
    440
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 8 in the teachings of Colby)
Regarding claim 18, Colby discloses that, as illustrated in Fig. 8, in the pneumatic tire, the first block flanks and the first planar surface define a first intersection contour (see label of the first intersection contour in attached annotated Figure III) formed with a rounded profile (as shown in Fig. 8); and,
the second block flanks and the second planar surface define a second intersection contour (see label of the second intersection contour in attached annotated Figure III) formed with a rounded profile (as shown in Fig. 8).
 Regarding claim 19, Colby discloses that, as illustrated in Fig. 5, in the pneumatic tire, the first block flanks and the first planar surface define a first intersection contour (see label of the first intersection contour in attached annotated Figure III) formed with a circular-segment-shaped profile (as shown in Fig. 5); and,
the second block flanks and the second planar surface define a second intersection contour (see label of the second intersection contour in attached annotated Figure III) formed with a circular-segment-shaped profile (as shown in Fig. 5).
Regarding claims 22-23, Colby discloses that, as illustrated in Figs. 6-7, in the pneumatic tire, one of the first profile band and the second profile band, which delimit the circumferential channel, is a circumferential rib (see label 24 in Fig. 6) and both the first profile band and the second profile band, which delimit the circumferential channel, are each a circumferential rib (see label 24 in Fig. 7).
Regarding claims 24-25, Colby discloses that, as illustrated in Fig. 5, in the pneumatic tire, at least one of the first profile band and the second profile band is a profile block row (see label 24 (either left or right side) in Fig. 5) and the first profile band and the second profile band are each a profile block row (see label 24 (both left and right side) in Fig. 5).
Regarding claim 26, Colby discloses that, in the pneumatic tire the pneumatic vehicle tire is a utility vehicle tire.
Intended use has been continuously held not to be germane to determining the patentability of the apparatus (utility vehicle), In re Finsterwalder, 168 USPQ 530.    
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al (US 2015/0328936) as applied to claim 15 above, further in view of  Fujioka (U.S Patent No. 8,100,159).
Regarding claim 16, Colby discloses that the pneumatic tire comprises the first and second rectilinear portions of the rubber blocks in the circumferential direction of the tire. However, Colby does not explicitly disclose further first and second rectilinear portion of the rubber blocks directed obliquely with respect to the first and second flanks, respectively. In the same field of endeavor, pneumatic tire, Fujioka discloses that, as illustrated in Figs. 1-2, the first intersection contour (see label of first intersection contour in attached annotated Figure IV) has, in the circumferential direction U in front of and behind the first rectilinear portion (see label of first rectilinear portion in attached annotated Figure IV) extending rectilinearly in the circumferential direction U of the tire, a further first rectilinear portion (see label of further first rectilinear portion in attached annotated Figure IV) which is directed obliquely with respect to the first flank; and,
the second intersection contour (the opposite side of label of first intersection contour in attached annotated Figure IV) has, in the circumferential direction U in front of and behind the second rectilinear portion (the opposite side of label of first rectilinear portion in attached annotated Figure IV) extending rectilinearly in the circumferential direction U of the tire, a further second rectilinear portion (the opposite side of label of further first rectilinear portion in attached annotated Figure IV) which is directed obliquely with respect to the second flank.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby to incorporate the teachings of Fujioka to provide further first and second rectilinear portion of the rubber blocks.  Doing so would be possible prevent generation of the catching of stones, while maintaining the good drainage performance, as recognized by Fujioka (col. 1, lines 37-50).

    PNG
    media_image4.png
    481
    596
    media_image4.png
    Greyscale

Annotated Figure IV (Based on Fig. 2 in the teachings of Fujioka)
Regarding claim 17, Fujioka discloses that, as illustrated in Figs. 1-2, in the pneumatic tire, the first intersection contour has a further first rectilinear portion extending in an axial direction proceeding the first flank (as shown in attached annotated Figure IV); and,
 the second intersection contour has a further second rectilinear portion extending in an axial direction proceeding the second flank (as shown in attached annotated Figure IV (opposite (not shown))).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby to incorporate the teachings of Fujioka to provide further first and second rectilinear portion of the rubber blocks.  Doing so would be possible to prevent generation of the catching of stones, while maintaining the good drainage performance, as recognized by Fujioka (col. 1, lines 37-50).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Colby et al (US 2015/0328936) as applied to claim 12 above, further in view of  Toshihiro et al (JP2013023009A, English translation provided).
Regarding claim 21, Colby discloses that, the pneumatic tire has the first and second rubber blocks. However, Colby does not disclose that, the first and second rubber blocks are of spherical-segment-shaped form. In the same field of endeavor, tire, Toshihiro discloses that, as illustrated in Figs. 1-3, the groove wall projecting portions 60, 62 from a part of an ellipsoidal shape (spherical) from the groove walls on both sides of the circumferential main grooves 32a, 32b, 34a, 34b, and project into the groove with the same size (pg. 5, lines 178-180). Thus, Toshihiro discloses that, the first and second rubber blocks are of spherical-segment-shaped form. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby to incorporate the teachings of Toshihiro to provide that the first and second rubber blocks are of spherical-segment-shaped form.  Doing so would be possible to improve straight-ahead hydroplaning performance during normal running of the tire, as recognized by Toshihiro (pg. 3, lines 87-89).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al (US 2015/0328936) in view of Kaji (US 2015/0158340).
Regarding claim 29, Colby does not explicitly disclose the first rubber blocks and the second rubber blocks having a constant width in the axial direction from the first flanks to the first planar surface and the second flanks to the second planar surface. In the same field of endeavor, pneumatic tire, Kaji discloses that, as illustrated in Figs. 2-4, the first rubber blocks (Fig. 2, item 20 (right side in groove 12)) and the second rubber blocks (Fig. 2, item 20 (left side in groove 12)) have a constant width in the axial direction from the first flanks to the first planar surface and the second flanks to the second planar surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby to incorporate the teachings of Kaji to provide that the first rubber blocks and the second rubber blocks having a constant width in the axial direction from the first flanks to the first planar surface and the second flanks to the second planar surface.  Doing so would be possible to exhibit excellent pebble discharge property, as recognized by Kaji ([0049]).
Regarding claim 30, Colby discloses that, as illustrated in Figs. 5 and 8, in the pneumatic vehicle tire the first and second rubber blocks (Figs. 5 and 8, items 24) configured to form a long effective undulating admission channel (as shown in Figs. 5 and 8) for admission and conductive water and protect against ingress of stones in a lower region of the channel.       
Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered.
In response to applicant’s arguments in claim 12 that, based on the teachings of Colby, the alleged profiles of Fig. 9 are not related to the members of Fig. 5 and, therefore, do not teach rubber blocks of claim 12, it is not persuasive. In the teachings of Colby, Figs. 5-8 are illustrated different embodiments. In these Figures, items 24 are used to represent the rubber block in claim 12. In Figs. 5-7, items 17b are used to represent the groove bottom of the main groove 16. However, in Figs. 8 and 9, items 26 are used to represent a reduced groove along the bottom of the main groove 16.   
Regarding arguments in claim 12 that the elements 24 of Fig. 5 do not have angled planar surfaces as in claim 12, it is not persuasive. As illustrated in attached annotated Figure II, these angled planar surfaces (ass labels) are illustrated. 
Colby individually teaches a tread profile with strengthening members (or rubber blocks) as claimed and these rubber blocks having different configurations. Each of these configurations is utilized to provide sufficient rigidity and strength to improve handling of the tread. Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742